PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/172,798
Filing Date: October 28, 2018
Appellant(s): Sodyo Ltd.






Daniel Kligler
__________________
For Appellant



EXAMINER’S ANSWER


This is in response to the appeal brief filed 12/08/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant’s argument, on Page 7, “A.	The Section 103 Rejection of Independent Claims 1, 23 and 44 over Petrou, Muramatsu and Rujan”, recites:
“Specifically, Appellant will show that none of the cited references, whether taken individually or in any combination, teaches or suggests any sort of "second-screen" scenario, in which a client device captures a secondary image of a primary image presented on a first display screen, and then displays this secondary image on a second display screen, as recited in the present claims. For at least this reason, the cited references could not possibly have led the person of ordinary skill in the art to create the particular sort of second-screen display that is defined and used in claims 1, 23 and 44”.
The Examiner contests that the terms at issue are “the first display screen” and “the second display screen” cited in the claim limitation “wherein transmitting the item of information comprises causing the client device to overlay the item on the secondary image of the first display screen, which is displayed on the second display screen with the overlaid item in registration with a feature of the at least one primary image” and the specification of the instant application may have a specific definition for each of these two terms (See Fig. 1 of the 
Further, Applicant’s second argument on Page 10 recites:
“In contrast to the claimed invention, the cited references do not relate to any sort of "second-screen" scenario, in which a client device captures a secondary image of a primary image on a first display screen, and then displays this secondary image on a second display screen”.
The Examiner contests that under the interpretation of (two display screens refer to) 3) the same display screen at different time (frame), the primary art on record, Petrou, etc. (US 20110128288 A1), teaches that the first display screen image (See Petrou: Fig. 11) is sent to the server for image searching, the returned interactive results document is displayed on the second display screen (See Petrou: Fig. 13). 
Further, Applicant’s third argument on Page 10 recites:
“The Examiner's second and third definitions, upon which his rejections of the present claims are founded, are based on nothing more than his own conclusory statement, without any basis in the specification or other documentary support”.
The Examiner contests that the specification of the instant application has defined the first display screen is a TV, and the second display screen is a mobile device display screen. 
Further, Applicant’s fourth argument on Page 14 recites:
“As shown by the analysis above, when the claim terms are given their broadest reasonable interpretation consistent with the specification, the cited references fail to teach or even suggest all of the limitations of claims 1, 23 and 44. There is no disclosure or suggestion in any of the cited references of distinct first and second display screens, let alone of capturing, analyzing, and displaying an image of the first display screen on the second display screen. For at least this reason, the references could not possibly have suggested receiving a message in response to capturing and analyzing such a secondary image or transmitting an item of information to be overlaid on the secondary image on the second display screen”.
The Examiner contests that the specification of the instant application has defined what the first display screen and the second display screen are, but they are not in the claims. With the broadest reasonable interpretation, the two display screens may be the same physical display screen but in two different portions or in two different times, the prior arts on record do teach every limitation of the independent claims 1, 23, and 44 in the current formats.
Further, Applicant’s fifth argument on Page 15 recites:
“To summarize, there is no disclosure or suggestion in any of the cited references of distinct first and second display screens, let alone of capturing, analyzing, and displaying on the second display screen a secondary image of the first display screen. For at least this reason, the references could not possibly have suggested receiving an item of information relating to the primary image and overlaying the item of information on the secondary image on the second display screen as recited in the present claims”.
The Examiner contests that Petrou teaches that the client device may take a screen shot, send to server in image based search, and return an interactive image related to the search image. If two display screens are interpreted as the same single physical screen but at two different times (as explained above), then, those limitations in claims 12, 33, and 45 are taught by Petrou.
Further, Applicant’s sixth argument on Page 16 recites:
“Claims 4 and 26 depend from claims 1 and 23, respectively, and add the limitation that the symbol overlaid on the primary image comprises multiple sub-symbols, which are presented on the first display screen in different, mutually-separated locations and together encode the digital value. A scheme of this sort is shown in Fig. 4 of the present patent application, including sub-symbols 72, 74, 76 and 78 (as described on page 18, lines 13-19). This arrangement is advantageous in that the sub-symbols can be placed in the corners of the screen, where they take up minimal space”.
The Examiner contests that the claim limitation at issue is “wherein the symbol comprises multiple sub-symbols, which are presented on the first display screen in different, mutually-separated locations, and which together encode the specified digital value”, and the secondary art on record, Muramatsu, teaches that the QR code that has several sub-symbols and encodes a digital value, and it is a perfect mapping. The primary art, Petrou, uses the 
Further, Applicant’s seventh argument on Page 17 recites:
“Appellant respectfully submits that even if independent claims 1 and 23 and dependent claims 4 and 26 were conceded to be obvious over Petrou, Muramatsu and Rujan, the cited references still do not teach or suggest the added features of dependent claims 5 and 27.
Claims 5 and 27 depend from claims 4 and 26, respectively, and add the limitation that the multiple sub-symbols are presented on the first display screen in different, respective comers of the first display screen. This sort of presentation is shown in Fig. 4 of the present patent application. It has the advantages of minimizing visual interference with the primary image while enhancing the accuracy of registration between the primary and secondary images (as explained on page 18, lines 17-23, of the specification)”.
The Examiner contests that the mapping of the claim limitation at issue of “the sub-symbols are presented in different, respective comers of the first display screen” to the QR codes with different patterns at the corners of the QR code region may not be a perfect mapping. However, putting multiple markers on one image in order to recognize the image better may be widely used in AR systems and may not place this application in allowable condition.
Further, Applicant’s eighth argument on Page 18 recites:
“Thus, neither Muramatsu nor any of the other cited references teaches or suggests "selecting the item to transmit responsively to both the digital value and the identification of the user," as recited in the present claims”.
The Examiner contests that the claim limitation at issue is “transmit responsively to both the digital value and the identification of the user”, and the Office action mapped this limitation perfectly to transmit responsive to QR codes and user data in database (See Weigand: [0055], “Application server 52 includes functionality implementing the process flows described herein.  User account database 54 stores information related to at least one user account”).
Further, Applicant’s ninth argument on Page 18 recites:
“Appellant respectfully submits that even if independent claims 12 and 33 were conceded to be obvious over Petrou, Muramatsu and Rujan, the cited references still do not teach or suggest the added features of dependent claims 16 and 37.
Claims 16 and 37 depend from claims 12 and 33, respectively, and add the limitation that the first display screen is registered with the second display screen on the client device using the symbol overlaid on the primary image. As explained in the specification (page 11, lines 23-26), once the images are registered, i.e., geometrically aligned, it is possible for the client device to overlay the interactive controls on the secondary image, and thus to enable the user of the client device to actuate the interactive controls by operating the user interface, such as a touch screen, of the client device”.
The Examiner contests that the claim limitation at issue is “registering the first display screen with the second display screen on the client device using the symbol overlaid on the at least one primary image”, and the Office action mapped this limitation perfectly to register the 2D QR code version number in a table.
Further, Applicant’s tenth argument on Page 19 recites:
Appellant respectfully submits that even if independent claims 12 and 33 and dependent claims 16 and 37 were conceded to be obvious over Petrou, Muramatsu and Rujan, the cited references still do not teach or suggest the added features of dependent claims 17 and 38.
Claims 17 and 38 depend from claims 16 and 37, respectively, which depend from claims 12 and 33, and add the limitation that to register the first display screen with the second display screen, a transformation is computed responsively to the disposition of the symbol in the secondary image. This process is described on page 22, lines 23-32, of the specification”.
The Examiner contests that the claim limitation at issue is “computing a transformation to be applied to the secondary image responsively to a disposition of the symbol in the secondary image, and applying the transformation in order to register the first display screen with the second display screen”, and the Office action mapped this limitation perfectly to rotate the 2D QR code, because the claim does not specify what is “transformation” and rotation may be a specific transformation.
Further, Applicant’s eleventh argument on Page 20 recites:
“Appellant respectfully submits that even if independent claims 1 and 12 were conceded to be obvious over Petrou, Muramatsu and Rujan, the cited references still do not teach or suggest the added features of dependent claims 46 and 47.
Claims 46 and 47 depend from claims 1 and 12, respectively, and add the limitation that when a feature moves on the first display screen, the overlaid item is moved together with this feature on the second display screen. This novel functionality is described in the specification on page 14, lines 25-33. For example, in the picture of the dancers shown above in Fig.2, the voting buttons may be made to move together with the dancers on the second display screen”.
The Examiner contests that the claim limitation at issue is “when the feature moves on the first display screen, moving the overlaid item together with the feature on the second display screen”, and the Office action mapped this limitation perfectly to scroll or jump to display the search results.
Examiner further replies that the remaining arguments of the applicant are mooted because of the above reasons that Petrou, Muramatsu and Rujan do provide a prima facie case of obviousness for the pending claims 1, 23, and 44, and claims that depend thereon.
Thus, the combined teachings of Petrou, Muramatsu and Rujan are considered to suggest a method for distributing information, comprising: producing a symbol to be overlaid on at least one primary image presented on a first display screen, the symbol encoding a specified digital value in a set of color elements having different, respective colors; receiving a message from a client device containing an indication of the specified digital value decoded by the client device upon capturing and analyzing a secondary image of the first display screen; and transmitting to the client device, in response to the message, an item of information relating to the primary image for presentation on a second display screen associated with the client device, wherein transmitting the item of information comprises causing the client device to overlay the item on the secondary image of the first display screen, which is displayed on the second display screen with the overlaid item in registration with a feature of the at least one primary image.

Respectfully submitted,

/GORDON G LIU/            Primary Examiner, Art Unit 2612                      

/JENNIFER MEHMOOD/             Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                                                                                                                                                                                                            /DEVONA E FAULK/            Supervisory Patent Examiner, Art Unit 2616                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45  requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b)  in effect on March 18, 2013.